



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Reid, 2019 ONCA 32

DATE: 20190121

DOCKET: C56998, C63536

Watt, Huscroft and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gary Lalute Reid

Appellant

Michael Dineen, for the appellant

Andrew Cappell, for the respondent

Heard: August 23, 2018

On appeal from the conviction entered on December 20,
    2011 and the sentence imposed on April 13, 2013 by Justice Michael G. Quigley
    of the Superior Court of Justice, sitting without a jury.

Fairburn J.A.:

I.
OVERVIEW

[1]

This case arises from a police-citizen
    interaction on March 29, 2010. Police officers were on a Toronto Community
    Housing Corporation [TCHC] property when they came across and spoke with some
    children in a courtyard area. The appellant and his friend were close by. Contact
    between the officers and the two men followed, culminating in the appellants
    decision to run away. He dropped a fully loaded firearm as he ran and was apprehended
    only when he stopped to try and retrieve the gun. The police got to it first.

[2]

The appellants trial commenced with a ss. 9 and
    24(2)
Charter

voir dire
. He claimed
    that he had been subjected to an arbitrary detention before he took flight and,
    therefore, the firearm that he dropped as he ran, and the marijuana discovered
    on him when he was searched incident to arrest, should be excluded from
    evidence. The trial judge dismissed the
Charter

application, concluding that: (i) there had been no detention; (ii) even
    if there had been a detention, it was not arbitrary; and (iii) even if there had
    been an arbitrary detention, the admission of the evidence would not bring the
    administration of justice into disrepute.

[3]

Following the
Charter

ruling, the evidence given on the
voir dire

was applied to the trial proper. The appellant testified, his
    evidence was rejected, and convictions followed on all counts, including
    numerous firearm-related offences, possession of marijuana, and fail to comply
    with firearm prohibition and probation orders.

[4]

The appellant appeals those convictions. He does
    so exclusively on the basis that the trial judge erred in the
Charter
ruling. The appellant also appeals against sentence.

[5]

For the reasons that follow, I would dismiss the
    conviction appeal and allow the sentence appeal, but only to the extent of
    correcting what appears to be a calculation error relating to pre-sentence
    custody.

II.       BACKGROUND FACTS

[6]

The TCHC was concerned about trespassers on its properties.
    The landlord wrote to the Toronto Police Service [TPS], asking that the
    police enforce the
Trespass to Property Act
,
    R.S.O. 1990, c. T.21 [
TPA
], on all TCHC
    properties. The Toronto Anti-Violence Intervention Strategy [TAVIS] unit of
    the TPS was assigned that task.

[7]

At 6:00 p.m. on March 29, 2010, 10 to 12 TAVIS
    officers went to a TCHC townhouse complex located at Grandravine Drive and
    Driftwood Avenue. A map of that property shows it as a large one, containing
    many different buildings, housing units, laneways, parking lots, and outdoor
    common areas. One officer described it as a maze.

[8]

One of the TAVIS officers who testified at trial
    had worked in the area for about two years prior to the encounter with the
    appellant. He described it as a high-crime area, known for its gang and drug
    activity. The officer testified about the real problems that the crime caused
    for the residents of the TCHC property, who he said wanted to live in peace. The
    officers testified about their motivation for being on the TCHC property  to provide
    some community policing, to adhere to the landlords and residents requests to
    show a presence in the area and to deal with trespassers.

[9]

Within 20 minutes of arriving at the property,
    all but four of the TAVIS officers had left. Officers Stratton and Halagian were
    two of the remaining officers. Around 6:20 p.m., they encountered a few young
    boys in a courtyard area around the centre of the complex. A playground was
    nearby. The boys were about ten years of age. The children had asked the
    officers about the use of firecrackers and the officers were encouraging them
    to be safe and seek out adult supervision. While that conversation was taking
    place, the two other remaining TAVIS officers arrived in the courtyard area:
    Officers Asner and Bassett.

[10]

As the discussion with the children continued, two
    adult males started walking toward the officers: the appellant and his
    acquaintance, Frank Paisley. Officers Asner and Bassett spoke with Paisley and
    Officer Stratton spoke with the appellant. While they were speaking, Officers
    Asner and Bassett walked Paisley a number of feet away. They discovered that he
    was in breach of a conditional sentence order and arrested him.

[11]

When Officer Halagian finished speaking with the
    children, he joined Officer Stratton and stood slightly behind him. Officer
    Stratton asked the appellant a few questions: whether he lived at the TCHC
    property, his name, whether he had been in trouble in the past, and his purpose
    for being on the property. The appellant provided his name and volunteered his
    date of birth and home address. He said that he did not live on the TCHC
    property, but that he had family in the area. He also said that he had been
    arrested a long time ago and that he was at the property to produce music and
    help children to not go down the same path as he once had.

[12]

Officer Stratton used his portable radio to run
    a record check on the appellants name. The appellant could hear Officer
    Stratton speak into the radio, and the replies he received. Officer Stratton thinks
    that he told the appellant that he would be on his way once the record check
    was complete. Officer Stratton said that the purpose of the check was to
    determine whether the appellant was subject to any court-imposed conditions
    forbidding him from being on the TCHC property. As the check was being done,
    Officer Stratton recorded the appellants name, date of birth, and address on
    what was referred to as a 208 card.

[13]

When information was received over Officer
    Strattons radio that the appellant was the subject of a weapons prohibition
    order, the appellant bladed his body, meaning that he moved one side of his
    body away from the police. He then tapped a rectangular object on his hip and
    ran. As they ran after the appellant, the police saw a firearm go flying
    through the air. The appellant was tackled when he stopped to retrieve the
    firearm. Several baggies of marijuana were found on him when he was searched
    incident to arrest. The firearm  its serial number removed  was loaded with 14
    bullets in the magazine.

[14]

Officer Stratton testified that the entire
    encounter between the police and the appellant, up to the point he ran, was five
    to seven minutes, give or take a minute or two.

III.      ANALYSIS

[15]

The conviction appeal raises three issues: (1) was
    the appellant detained; (2) if he was detained, was he arbitrarily detained; and
    (3) if he was arbitrarily detained, should the evidence have been excluded under
    s. 24(2) of the
Charter
?

(1)

Was the appellant detained?

(a) Overview

[16]

The first question to be answered on any s. 9
voir
    dire

is whether the
Charter

claimant was detained. If no detention occurred that ends the matter,
    because if there was no detention, there was no arbitrary detention.
    Accordingly, only where there is a detention does the court go on to assess
    whether it was arbitrary in nature.

[17]

The trial judge correctly looked to the question
    of detention first. He found that the appellant had failed to establish on a
    balance of probabilities that he was detained within the legal meaning of that term.
    Officer Strattons questioning of the appellant did not result from singling
    him out, but from the police speaking to both the appellant and Paisley at the
    same time. The trial judge concluded that the police were entitled to ask the
    appellant the questions they did as part of their legitimate community policing
    exercise. Those questions did not create a detention.

[18]

The appellant argues that the trial judge was
    wrong to conclude that he was not detained. Although deference is owed to the
    trial judges findings of fact on a s. 9
voir dire
, the question as to whether the appellant was actually detained in
    light of those facts is reviewable on a standard of correctness:
Grant
, at para. 43. I will now address the appellants arguments
    regarding why he says that the trial judge was wrong to find there was no detention,
    and why I disagree with those arguments.


(b)
    The appellants position on detention

[19]

There are two forms of detention: physical and
    psychological detention. The appellant acknowledges that he was not physically
    detained. Consequently, the issue in this case is whether the appellant was
    psychologically detained.

[20]

Although a psychological detention can arise
    from a legal requirement that an individual comply with a police demand or
    direction, such as a roadside stop, this case involves a different form of alleged
    psychological detention. This case is about whether a reasonable person in the
    circumstances in which the appellant found himself would have concluded that he
    or she had no choice but to stay with the officers and answer the questions
    posed:
R. v. Grant,
2009 SCC 32, [2009] 2 S.C.R.
    353, at paras. 30, 26, 31, 44;
R. v. Suberu
, 2009
    SCC 33, [2009] 2 S.C.R. 460, at paras. 3, 22. In other words, whether a
    reasonable person would have concluded that the choice to walk away had been
    removed.

[21]

The appellant says that the trial judge erred in
    rejecting his position that he was psychologically detained from the moment
    that the police first interacted with him. The appellant maintains that, even
    if he is wrong in that regard, he was certainly detained by the time that
    Officer Stratton made the radio transmission.

[22]

The appellant points to a number of factors in support
    of this position. He argues that he was the subject of a focused
    investigation in a highly intimidating environment. The psychological
    detention was magnified by the fact that the police dealt with Paisley and the
    appellant separately, effectively taking control of them. The appellant also
    argues that being a black man confronted by police in a public housing area
    would have increased his feeling of being psychologically detained. Moreover,
    he contends that he was effectively told that he could not leave until the
    record check came back and, only then, could he be on his way. He says that
    any reasonable person in those circumstances would have understood that he had
    no choice but to cooperate with the police.


(c)
    The appellant was not psychologically detained

[23]

The appellant did not testify on the
voir
    dire
. Although he was under no obligation to do so, he
    bore the onus of demonstrating on a balance of probabilities that he was
    psychologically detained. Accordingly, it was up to him to establish an
    evidentiary record to support that claim:
Grant
, at para. 49.

[24]

In explaining why the trial judge was correct to
    conclude that the appellant was not detained, it is helpful to first focus upon
    the legal meaning accorded the term detained in s. 9 of the
Charter
.  It can be a deceptive term because it has a different meaning in
    everyday language. For instance, the term is sometimes used colloquially to
    describe situations where individuals are slowed down, held up, or prevented
    from being where they want to be when they want to be there. However, in the
Charter

context the words detained in s. 9 and detention is s. 10
    do not reflect the simple act of being slowed down, kept waiting, or even stopped
    by the state. To the contrary, as explained in
R. v. Mann
, 2004 SCC 52, [2004] 3 S.C.R. 59, at para. 19, the words refer to situations
    involving significant physical or psychological restraint:

Detention has been held to cover, in Canada,
    a broad range of encounters between police officers and members of the public.
    Even so, the police cannot be said to detain, within the meaning of ss. 9 and
    10 of the
Charter,
every suspect they stop for
    purposes of identification, or even interview. The person who is stopped will
    in all cases be detained in the sense of delayed, or kept waiting.
But
    the constitutional rights recognized by ss.  9 and 10 of the
Charter
are not engaged by delays that
    involve no significant physical or psychological restraint
[emphasis added].

[25]

The prerequisite of significant physical or
    psychological restraint as a gateway to rights under ss. 9 and 10 of the
Charter
has been repeatedly reinforced since
Mann
: see for example,
R. v. Clayton
,
    2007 SCC 32, [2007] 2 S.C.R. 725, at para. 66;
Grant
, at paras. 29, 36, 44;
Suberu
, at
    paras. 3, 21, 24:
R. v. Czibulka
, 2011 ONCA
    82, 267 C.C.C. (3d) 276 at para. 20.

[26]

The need for a detention to involve a
    significant physical or psychological restraint reflects a purposive approach
    to s. 9, one that strikes an important balance between ensuring that individuals
    are protected from unjustified state interference, while at the same time making
    sure that the societal interest in effective policing is not threatened:
Grant
, at paras. 19-21;
Suberu,
at para.
    24. A failure to consider whether the police-citizen interaction involves a
    significant deprivation of liberty may result in both overshooting the very
    purpose of the
Charter
provision and
    undervaluing the publics interest in effective policing:
Suberu,
at para. 24. The purpose of s. 9 is not to make individuals
    inviolate from state contact, but to ensure that, where the state actually
    detains an individual (within the legal meaning of that term), the detention
    can be justified upon appropriate grounds:
R. v. Grafe
(1987), 36 C.C.C. (3d) 267 (Ont. C.A.), at p. 271;
R. v.
    L.B.
, 2007 ONCA 596, 86 O.R. (3d) 730 at paras. 51  59;
Grant,
at paras. 26, 35-41.

[27]

I agree with the trial judge that the
    interaction between the police and appellant in this case did not constitute a psychological
    detention.

[28]

In claiming that he was detained, the appellant emphasizes
    that he was a black man in a public housing project who was being questioned
    and ordered around by a uniformed TAVIS officer. He contends that those
    circumstances would have left a reasonable person with the perception that he
    had no choice but to comply. Although we do not know what was actually going on
    in the appellants mind because he did not testify, I agree that the minority
    status of an individual is a relevant consideration in the mix of factors
    informing what a reasonable person in the individuals circumstances would have
    concluded:
Grant,
at para. 44. At the same
    time, there are other individual factors to be taken into account, such as the
    persons physical stature, age, level of sophistication, and so on:
Grant,
at para. 44.

[29]

In addition to his minority status, what we know
    about the appellants circumstances is that, at the time of the interaction, he
    was a 36-year-old man of sufficient physical stature that it took a number of
    officers to arrest him. He interacted clearly and decisively with the police. The
    appellant walked, not away from but toward a group of police officers who were
    interacting with children. The officers were on the TCHC property at the
    request of the landlord and residents who had expressed concerns about
    trespassers.

[30]

It is against that backdrop that the police
    testified about first observing the two adult men. Each of the officers
    testified about what they saw next. Although their evidence differed on some details,
    the trial judge made extensive credibility findings, concluding that each of
    the officers had testified truthfully. I defer to that finding and focus on the
    officers who dealt directly with the appellant.

[31]

Officer Halagian, who was speaking with the
    children, described the men walking at a very slow pace, a conspicuous pace. Although
    the officers acknowledged that it is not unusual for people to try to see and
    overhear police-citizen interactions, the officers thought that the men were
    trying to discover what was being said between the police and children.

[32]

By walking toward the officers, the appellant and
    his friend were not signalling that they did not wish to have contact with the
    police. The police and the men simply met up and started to chat. Importantly,
    the police did not order the appellant to approach them or tell him to stay
    where he was.

[33]

The appellant showed no sign of wanting to leave
    in the following few minutes. Indeed, according to both Officers Stratton and
    Halagian, the appellant was extremely cooperative throughout their interaction
    with him. He was described as being cool. The conversation that ensued was pleasant
    and the officers described the appellant as extremely polite and forthcoming.
    According to Officer Halagian, the appellant appeared to be at ease throughout.
    In fact, given the environment that had preceded the radio transmission, both
    officers testified about their shock at what happened subsequently.

[34]

The pattern of questioning employed by the
    officers made sense in the circumstances. Given that the police were on the TCHC
    property because of the landlords expressed concern over trespassers, asking
    the appellant whether he lived at that location was understandable. Although
    the appellant says that his answer that he had family in the area gave him a
    legitimate reason to be there, that answer did not foreclose further questions
    or discussion. First, it was unclear whether the area to which he was referring
    was even the TCHC property. Second, even if the appellant had family there, he
    did not say he was there to visit them or with their permission. Indeed, the
    reason he gave for being on the property had nothing to do with his family, but
    with music and helping children.

[35]

In these circumstances, particularly with
    children close by, it is understandable why Officer Stratton decided to make
    further inquiries. In his cooperative state, the appellant decided to answer. In
    fact, he even volunteered information that he was not asked for, like his date
    of birth and home address.  I see nothing in that interaction that would have
    caused a reasonable person in the appellants situation to feel like he had no
    choice but to comply.

[36]

The appellant was never touched by the police or
    directed by them. The appellant points to the comment by Officer Stratton that
    he was going to run some checks and then the appellant would be on his way,
    arguing that any reasonable person would have understood that comment to mean
    that he had no choice but to stay until after the record check was completed. I
    disagree.

[37]

While each case is unique and must be assessed
    on its own facts, I agree with the respondents observation that
Suberu

provides helpful insight into whether Officer Strattons
    comment would have triggered a psychological detention. In
Suberu
, an officer attended at a liquor store where someone was attempting
    to use fraudulently obtained gift certificates. Suberu was leaving the store as
    the officer was arriving. Suberu pointed to his accomplice and said, he did
    this, not me, so I guess I can go. The officer followed Suberu to his van, and
    instructed him to Wait a minute. I need to talk to you before you go
    anywhere.

[38]

Suberu was then asked several questions, each
    answered in turn and each eliciting incriminating evidence in the context of an
    active criminal investigation focused upon Suberu and his cohort. Suberu was
    arrested after the officer looked through the vehicle window and saw some
    stolen items.

[39]

Despite his expressed desire to leave (he did
    this, not me, so I guess I can go), and despite the specific direction that he
    wait a minute because the officer needed to talk to him before he went
    anywhere, and despite the fact that the police were investigating a specific
    crime, the majority concluded that Suberu was not detained within the meaning
    of s. 9 of the
Charter
. Against that factual
    backdrop, there was nothing to suggest that Suberu had been deprived of his
    liberty of choice:
Suberu
, at paras. 28, 32 
    35. The conclusion that Suberu was not detained underscores the care that must
    be taken when considering when a psychological detention starts  when a
    reasonable person in all of the circumstances would feel there is no choice but
    to comply.

[40]

As the respondent points out, this case stands
    in stark contrast to
Suberu
. Unlike Suberu, until
    he ran from the police, the appellant never expressed a desire to leave or
    tried to walk away. This case is also different in that unlike in
Suberu
, the police were not investigating a recent crime and the appellant
    was not being targeted for a specific investigation into a specific crime. As
    well, unlike Suberu, the appellant was not told that he had to wait. Although
    he was told that he would be on his way after the record check was run, that
    comment was not as forceful as the comment to Suberu to wait because, in that
    case, the police needed to ask him questions before he left. The conclusion
    that there was no detention in
Suberu
supports
    the trial judges conclusion that the appellant was not the subject of a
    significant psychological restraint in this case.

[41]

A comparison between this case and
Grant
is also helpful. Eighteen-year-old Donnohue Grant was
    originally confronted by an officer who stopped him from proceeding along a
    sidewalk and asked him a number of questions. As the majority noted at para.
    47: 
The encounter began with Cst. Gomes approaching Mr. Grant (stepping
    in his path) and making general inquiries. Yet the preliminary questioning in
Grant
was considered a legitimate exercise of police powers and a reasonable
    person would not have concluded he or she was being deprived of the right to
    choose how to act in that situation. See also:
R. v. Omar,
2018 ONCA
    975, at para. 37, appeal as of right to S.C.C. filed, 38461. The detention
    commenced only
after
other officers arrived who took up tactical adversarial
    positions, Mr. Grant was
instructed to keep his hands in
    front of him, he was singled out as the object of particularized suspicion and
    the questioning moved from issues of identity to specific questions about
    whether he had anything on his person that he should not:
Grant,
at paras. 48-52.

[42]

Unlike Grant, the appellant in this case was not
    surrounded by a group of officers in tactical adversarial positions. The
    appellant was not asked incriminating questions. He was not instructed to keep
    his hands anywhere. He was not told to move anywhere. He was a grown man, twice
    Grants age, and walked toward the police voluntarily. He was cooperative
    throughout. He answered the questions he was asked and volunteered additional
    information. He showed no signs of wanting to leave until the police radio
    transmission was received.

[43]

In support of his position on detention, the appellant
    relies on the fact that Officer Stratton agreed in cross-examination that he
    had detained the appellant.  I agree with the trial judge that little weight
    can be placed on Officer Strattons use of the term detention, particularly
    in light of the officers qualification about what he meant by detention: I
    was talking to him. If thats detain, then, yes, then I was. Clearly the
    officer was not using the legal definition of detention. In any event, whether the
    circumstances were in law a detention was a legal question for the court to determine,
    not for the officer to dictate to the court:
Hill v.
    Hamilton-Wentworth Regional Police Services Board
, 2007
    SCC 41, [2007] 3 S.C.R. 129, at para. 50.

[44]

The appellant also relies upon the fact that
    Officer Stratton said that if the appellant had tried to leave, he would have
    stopped him from doing so. The appellant contends that the officers
    acknowledgement of what he would have done demonstrates what was actually
    happening. The fact is, though, that until the appellant ran from the police,
    the appellant did not try to leave. What might have happened had events
    unfolded differently does not inform the legal character of what did happen. As
    noted in
Clayton
, at para. 48,
Charter
rights are not breached by intention, but action:

[Officer] intention alone does not attract a
    finding of unconstitutionality. It is not until that subjective intent is
    accompanied by actual conduct that it becomes relevant. We would otherwise have
    the Orwellian result that
Charter
breaches are
    determined on the basis of what police officers intend to do, or think they can
    do, not on what they actually do.

[45]

The appellant also argues that the fact that he had
    a loaded firearm in his pants belies the suggestion that he would have
    voluntarily stayed to speak with the police. It is argued that no reasonable
    person in that situation would have chosen to stay with the police and, therefore,
    the appellant must have felt psychologically detained. I disagree.

[46]

There are myriad reasons why people speak to the
    police. Some may feel a sense of moral or civic duty:
Grafe,
at p. 271. Some may just want to interact with the police. Some may
    make a calculated, strategic choice to speak with the police, thinking that it
    may work to their benefit. There are endless possibilities, too many variables
    and too many unknowns. Whatever the reason, the fact that a person might come
    to regret having spoken to the police, does not turn a non-detention into a
    detention.

[47]

Given that the appellant did not testify on the
voir
    dire
, we simply do not know from the
voir dire
evidence why he decided to stay and engage with the
    police. When the appellant testified during the trial proper, though, he said
    that he was not in possession of a gun when he spoke to the police and,
    therefore, was not worried about having come around the police.
[1]


[48]

I find that a realistic appraisal of the entire
    interaction as it developed, demonstrates that the appellant was not psychologically
    detained over the five to seven minutes, give or take a minute or two, that the
    police dealt with him:
Grant
, at para. 32.

(2) Could the Appellant Have Been Lawfully Detained?

[49]

As I have concluded that there was no detention,
    it is not necessary to consider whether the police could have lawfully detained
    the appellant had he decided to leave. However, as the appellant places heavy
    emphasis on Officer Strattons testimony that he would have done so, and that
    this, in turn, shows that the appellant was detained, I will briefly address
    the issue.

[50]

The trial judge found that, even if there had
    been a detention within the meaning of s. 9 of the
Charter,
it was not an arbitrary detention because:

(i)      of the
    circumstances of the interaction;

(ii)      that
    the inquiry concerning [the appellant] arises directly from the excessive
    interest evidently shown by Mr. Paisley and [the appellant] in the conversation
    ongoing between the officers and the group of youths in the middle of the
    housing complex at Driftwood Avenue and Grandravine in Toronto; and

(iii)     the
    particular facts that informed the officers asking for information from the two
    men  and having regard to the appellate authority that confirms there is no
    arbitrariness in law enforcement and investigation programs like TAVIS and the
    Robbery Reduction Program.

[51]

The appellant first suggests that the trial
    judge erred by relying upon the fact that the police were engaged in community
    policing programs to justify the detention. I do not read the trial judge as
    saying that community policing programs, in and of themselves, act as a
    justification for detaining people. Rather, the trial judge was merely noting
    that community policing programs are not, in and of themselves, arbitrary. I
    agree with that statement.

[52]

While a good portion of policing is predictably
    reactive in nature, responding to and investigating crimes that have taken or
    are taking place, there are important aspects to policing that extend beyond
    the reactive sphere. Meeting the needs of a particular community, liaising with
    the public, and maintaining public order, also constitute important police
    functions that serve the greater public interest. These proactive measures
    are often taken with the full support and cooperation of those affected by the
    measures:
Brown v. Durham Regional Police Force

(1998), 43 O.R. (3d) 223 (C.A.), at p. 246.

[53]

Despite his acknowledgement of community
    policing programs, the reasons for judgment demonstrate that the trial judge
    was alive to the fact that individualized reasonable grounds were required to detain.

[54]

It is common ground that if there was an
    investigative detention, it had to be justified by reasonable grounds to
    suspect that the appellant was trespassing on the TCHC property:
R.
    v. Amofa
, 2011 ONCA 368, 85 C.R. (6th) 265, at paras. 15
     21;
R. v. Peterkin
, 2015 ONCA 8, 319 C.C.C.
    (3d) 191, at para. 56. The appellant says that the police had no grounds to
    suspect that he was breaching the
TPA
when
    they first approached him or at any point during their encounter with him. He
    urges this court to find that the police had no reason to doubt that he was
    visiting his family on the TCHC property and no reason to doubt that he was
    there to do what he said he was: to produce music and encourage children to
    lead law-abiding lives. Accordingly, even if the detention started when the
    record check was conducted, there was no objective basis to support that
    detention.

[55]

Although I do not agree that the appellant was
    detained, a brief investigative detention could have been justified given the
    answers that he gave to certain questions. Reasonable grounds to suspect is a
    lower standard than reasonable grounds to believe. The former involves a
    standard of possibility and the latter a standard of probability:
R.
    v. Chehil
, 2013 SCC 49, [2013] 3. S.C.R. 220, at paras.
    27  28. The inquiry into reasonable suspicion involves a consideration of all
    objectively apparent facts that the person may be involved in the activity
    under investigation. A common sense and practical approach must be taken.

[56]

The facts in this case involve the following.

[57]

The appellant was in a high-crime neighbourhood
    that was experiencing problems arising from trespassers to the TCHC property.
    The police had been specifically requested to enforce the
TPA
. The officers had each described in their notes how they had seen
    the appellant and Paisley loitering. The trial judge found as a fact that the
    descriptions provided by the officers in their evidence seem to fairly fall
    within the ambit of what can reasonably be described as loitering.

[58]

Next, although the appellant said that he had
    family in the area, he did not say that his family lived at the TCHC complex.
    Nor did he say he was there to visit his family or with their permission. Instead,
    he gave a wholly different reason for being present on the property. That
    reason made reference to helping children and there were, in fact, children
    nearby. Those children had been communicating with the police and the trial
    judge found as a fact that the appellant and Paisley had shown excessive
    interest in those communications.

[59]

Despite the appellants suggestion that he was
    present on the TCHC property to help children, as things unfolded, he was found
    to be in the company of a person who was breaching a conditional sentence order
    and, when searched incident to arrest, found to be in possession of marijuana.

[60]

In all of those circumstances, there was a
    sufficient constellation of facts to support the reasonable possibility that
    the appellant was trespassing. If there had been a detention for the short
    period of time needed to run the CPIC check, in all of those circumstances, I
    agree with the trial judge that it would have been justified.

(3) Section 24(2) Analysis

[61]

Although it is not necessary to address s.
    24(2), I will do so as it formed a large part of the appellants submissions on
    appeal. Where a trial judge has considered the appropriate factors, and has not
    come to an unreasonable result, his or her decision is owed considerable
    deference on appeal:
Grant
, at para. 86.   I
    see no error in the trial judges approach.

[62]

The trial judge concluded that, even if he were
    wrong and the appellant was arbitrarily detained, he would not have excluded
    the evidence.  For the trial judge, all
Grant
factors favoured admitting the evidence: (i) any breach would be a low level
    breach; (ii) the impact on the appellants
Charter-
protected interests was very limited and there was a tenuous
    connection between his
Charter
interests and
    locating the firearm; and (iii) the publics overwhelming interest in this
    metropolitan area to curtail gun crime and the seeming omnipresence of illegal
    firearms.

[63]

I agree with the trial judge that if there were
    a s. 9 breach in this case, it was minor and fleeting in nature. I specifically
    defer to the trial judges finding that the police acted in good faith when
    they dealt with the appellant. There was no heavy handedness and the officers
    seemed genuinely motivated by their desire to fulfill the request of the
    landlord and residents of the TCHC property, to be present at that location and
    provide community policing, including enforcing the
TPA
. The officers evidence, accepted by the trial judge, was that the
    interaction was cooperative and cordial.

[64]

The appellant maintains that the trial judge
    erred by failing to consider two factors. First, the officers are said to have
    engaged in an acknowledged pattern of abusing
Charter
rights, by approaching people and treating them in the same way as
    the appellant.

[65]

The officers acknowledged that when on TCHC
    property, they would talk to people and ask them whether they lived there. The
    officers were legitimately on the TCHC property and they were there at the
    specific request of the landlord and tenants
.
They
    could not have accomplished that task without speaking to people. There is no
    evidence to suggest that the police were engaged in a systemic misuse of their
    authority. It was the appellants onus and he failed to meet it.

[66]

Second, the appellant says that the trial judge placed
    too much emphasis on the seriousness of the offence. Indeed, he says that the
    trial judge treated it as the determinative factor. He says that treating the
    seriousness of the offence in that way offends the rule that the seriousness of
    the offence can cut both ways:
Grant,
at
    para. 84. See also:
R. v. Harrison
, 2009 SCC
    34, [2009] 2 S.C.R. 494, at paras. 39  42. While the seriousness of the
    offence cannot be used to overwhelm the s. 24(2) inquiry (
Harrison,
at para. 40), I do not agree with the appellant that the trial judge
    used it in that way.

[67]

Although the trial judge used the word overwhelming
    in his s. 24(2) analysis, he was referring to the fact that the public has an
    overwhelming interest in curtailing gun crime. In my view, that is an entirely
    uncontroversial statement and accords with good common sense. The pervasiveness
    of gun violence in Toronto has become ever-present and ever-concerning. The
    public has an obvious interest in curtailing that form of crime. Recognizing
    that fact did not mean that the trial judge allowed it to overwhelm all other
    s. 24(2) factors. To the contrary, he correctly noted those factors and spent
    some time analyzing the factual backdrop for each. I see no error in that
    approach.

[68]

The gun constituted real and reliable evidence. After
    balancing the
Grant
factors, the trial judge
    concluded [b]oth the community in question and the reputation of the
    administration of justice would be harmed were this court to rule that firearm
    evidence inadmissible. The trial judges conclusion is reasonable and I would
    not interfere with it.

[69]

In these circumstances, even if there had there
    been a s. 9 breach, I agree with the trial judge that the appellant failed to
    meet his burden of showing why the admission of the evidence would bring the
    administration of justice into disrepute.

(4) Sentence Appeal

[70]

The appellant received a global sentence of 11.5
    years and was credited for time served in the amount of four years, leaving an
    additional 7.5 years to serve. He filed a notice of appeal within a week of
    being sentenced. That notice includes both his appeals from conviction and sentence.
    He claims that the trial judge erred in imposing the sentence, but does not
    provide any specifics as to the nature of that alleged error.

[71]

The appellant received legal assistance only on
    the conviction appeal. We heard no submissions from the appellant on the
    sentence appeal. Despite that fact, the Crown addressed the sentence and argued
    that it was fit. For the following reasons, I agree that the global sentence
    was a fit one. There was, however, an error in the way that the pre-sentence
    custody was calculated, and I would vary the sentence accordingly.

[72]

On the fitness point, the trial judge gave
    extensive and careful reasons for how he arrived at 11.5 years as the global
    sentence. I agree with his assessment that this was a very serious offence: carrying
    a deadly weapon in a public place, frequented by people of all ages, including the
    elderly and children who live in that community.

[73]

The trial judge paid careful attention to the
    appellants circumstances. I do not intend to go through all of those factors,
    except to note that at the time that he was sentenced, the appellant was a
    38-year-old man who had already accumulated a lengthy and very concerning
    criminal record. In particular, he had numerous prior gun-related convictions. Some
    of his prior convictions include: multiple possession of prohibited and
    restricted weapon offences; six discrete incidents of firearm offences, at
    least three of which involved loaded prohibited or restricted firearms; several
    related counts of possession of firearms while subject to a prohibition order; and
    trafficking offences and the like.

[74]

The trial judge had careful regard to the
    correct sentencing principles and to all aggravating and mitigating factors. He
    demonstrated his awareness of the jump principle and squarely addressed it.

[75]

Ultimately, the trial judge imposed nine years
    on the possession count and 2.5 years consecutive on the breach of the weapons
    prohibition count, resulting in a total sentence of 11.5 years. All other
    sentences ran concurrent. That was a fit sentence in the circumstances of these
    offences and this offender.

[76]

The trial judge then applied pre-sentence
    custodial credit of four years to the 11.5 year global sentence, leaving 7.5
    years left to serve. As mentioned previously, however, there was an error in
    the calculation of pre-sentence custody. The appellant was arrested on March
    29, 2010. He was sentenced on April 19, 2013. The trial judge said that this constituted
    three years (1,095 days) of pre-sentence custody.
[2]
(Properly calculated, the actual
    amount of pre-sentence custody was 1,118 days.) Not having the benefit of
R.
    v. Summers
, 2014 SCC 26, [2014] 1 S.C.R. 575 when he
    imposed sentence, the trial judge granted enhanced credit of only 1.3 days for
    every day served. Ultimately, the appellant was granted credit of four years of
    pre-sentence custody.

[77]

There is nothing in the reasons for sentence
    that would justify departing from credit at 1.5 days for every day spent in
    pre-sentence custody. Applying that formula to the 1,118 days actually spent in
    pre-sentence custody, I find that the appellant was entitled to 1,677 days
    credit, or four years, seven months. The remaining sentence to be imposed should
    therefore have been six years, 11 months.

IV.    CONCLUSION

[78]

I would dismiss the conviction appeal. I would
    grant leave to appeal the sentence, allow the sentence appeal, substitute a
    credit of four years and seven months for pre-sentence custody, and vary the
    sentence imposed to one of six years and 11 months to be served.

Released: DW Jan 21, 2019

Fairburn J.A.
I agree. David Watt J.A.
I agree. Grant Huscroft J.A.





[1]

During his testimony at trial, the
    appellant acknowledged that he walked directly toward the police and that
    they most definitely chatted pleasantly. He testified that he only ran from
    the police because he thought he was going to be searched and knew that he was
    in possession of marijuana. The gun came from someone who the appellant ran
    close to. That man threw the gun in the direction of the police. Knowing that
    he may get improperly blamed for the gun, the appellant stopped to try and
    retrieve it. The trial judge rejected the appellants version of events.



[2]

At a later point, the trial judge suggested that there was 1,330
    days of pre-sentence custody.


